 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT is made on March 30, 2009  BETWEEN


1. 
China Architectural Engineering Inc., (“the Company”), of 63/F., Bank of China
Tower, 1 Garden Road, Central, Hong Kong; and



2. 
Li Chengcheng, (“the Employee”) holder of Chinese Passport No. G21075206 of
Suite 2208, West Wing, Fancy Garden, 6 Xibahe Road Sth, Chaoyang District,
Beijing 100028, China.



NOW IT IS HEREBY AGREED AS FOLLOWS


1 
Employment Terms

 
1.1
The Company employs the Employee in the position of Chief Financial Officer
working principally at its Hong Kong office. As Chief Financial Officer, he will
be required to travel outside Hong Kong from time to time including to the
Company’s branch offices when required.

 
1.2 
The employment of the Employee commenced as of 30 March 2009.  The monthly
salary associated with this agreement shall be calculated from this commencement
date of employment. If the Employee requires an employment visa to work in Hong
Kong, he will not perform work in Hong Kong until such time as a visa is
obtained. As long as such visa is not successfully obtained the Company may
terminate the employment in accordance with clause 14.1.

 
1.3 
The Employee is required to undergo a probation period of three months. The
Company reserves the right to extend the probation period if it considers
necessary.

 
1.4 
During the first month of probation, either party may terminate the employment
without notice or payment in lieu. During the remainder of probation, either
party may terminate the employment by giving seven days' notice or payment in
lieu. After satisfactory completion of the probationary period, either party may
terminate the employment by giving two month’s notice or payment in lieu.

 
2 
Duties

 
2.1 
The duties of the Employee include the normal duties of Chief Financial Officer
as directed by the Company and any other duties which the Company may assign
upon him to perform from time to time. The Employee shall exercise such powers,
perform such duties and comply with such directions in relation to the business
of the Company and/or any other Group Company as the Board may, from time to
time, confer upon or assign or give to him. The Employee will in particular be
responsible for, but not limited to, all of the Company's financing matters and
also the management of the Company’s finance department.

 

--------------------------------------------------------------------------------


 
2.2 
The Employee shall work in such places and occupy himself in such a manner as
the Company shall direct and he will not either directly or indirectly engage or
be concerned in any other services or business whatsoever or receive commissions
or profits of any kind. He shall devote the whole of his time and attention
during working hours to the service of the Company and the Group Companies and
shall use his do his utmost to promote and protect the interests of the Company
and the Group.

 
2.3 
The Employee shall at all times promptly give to the Board (in writing if so
requested) all such information, explanations and assistance as it may require
in connection with the business of the Company and/or any other Group Company
with which the Employee is required by the Company to be concerned with.

 
2.4 
The Employee will comply with all relevant ordinances and regulations of the
Hong Kong Special Administrative Region. He will also comply with all of the
Company’s circulars and departmental instructions in so far as the same are
applicable.

 
3 
Directorships

 
3.1 
The Employee shall accept appointment as a director or other officer of the
Company, any other Group Company and/or other company as the Board may require
from time to time. He shall resign without claim for compensation from such
directorship or office at any time on request by the Company and such
resignation shall not affect the continuance in any way of this agreement.  The
Employee shall immediately account to the Company for any director's fees or
other emoluments, remuneration or payments either receivable or received by him
by virtue of his holding such directorship or office (or waive any right to the
same if so required by the Company).

 
3.2 
In the event of the termination of his employment, the Employee shall, upon the
request of the Company, resign without claim for compensation from any
directorships or any other office which he holds pursuant to clause 3.1 above.

 
3.3 
Should the Employee fail to resign from any directorship or any other office
when so requested by the Company, the Company is irrevocably authorised to
appoint a person in his name and on his behalf to execute any documents and to
do all things required to give effect to the resignation.

 

--------------------------------------------------------------------------------


 
4 
Remuneration

 
4.1 
Salary

 
4.1.1 
The Employee's salary will initially be USD 120,000 per annum.  This salary
includes any director's fees payable to the Employee. The Employee's salary is
expected to be reviewed every two years. The Company may adjust the Employee's
remuneration up or down as it considers appropriate.

 
4.1.2 
Salary will be paid in Hong Kong by equal monthly instalments around the end of
each calendar month, by cheque during probationary period and thereafter via
appointed Bank Autopay system into an account nominated by the Employee.

 
4.2 
Bonus

 
4.2.1 
The Employee may be entitled to a sign-on bonus of US$30,000 to be paid within 3
months of commencement of employment, subject to the condition that no such
bonus will become payable if the Employee does not complete his probation period
to the Company's satisfaction.

 
4.2.2 
For the first and second years of employment under this agreement (i.e. 2009-10
and 2010-11), the Employee will be entitled to a cash bonus of 6% of the Bonus
Pool.  Such cash bonus is conditional on the Employee being employed by the
Company at the end of the relevant complete year, and will be payable within 3
months after the audit report is available for financial year 2009 and 2010
respectively.

 
 
For the purpose of calculation of bonus:

 
(1)
“Bonus Pool” shall be calculated on the basis of 0.3% of the Total Revenue plus
5% of the After-Tax Profit of the Company, as shown in its Consolidated
Accounts; and

 
(2)
“Consolidated Accounts” means the audited consolidated accounts of the Company
published and filed with the Securities Exchange Commission for the Financial
Year in question.

 
4.2.3 
Unless required by law or specifically referred to in this agreement, all cash
bonuses will cease to be payable if the Employee is no longer an employee of the
Company at the proposed payment date.

 
4.3 
Shares

 

--------------------------------------------------------------------------------


 
4.3.1 
After completing the first year of employment under this agreement (i.e.
2009-2010), the Employee will be entitled to 50,000 shares of the Company, such
shares to be transferred to a personal custodian account of the Employee’s
choice. Such shares are conditional on the Employee being employed by the
Company at the end of the completed year, and will be transferred within 3
months after the audit report is available for financial year 2009.

 
4.4 
The Employee agrees that he will be responsible for all taxes under any
applicable law or regulation in respect of all amounts and benefits received by
him under this agreement.

 
5 
MPF Scheme

 
5.1 
The Company will enrol the Employee in a Mandatory Provident Fund ("MPF") Scheme
(if required by law as applied to the Employee). The Company currently maintains
an MPF Scheme with Hang Seng Bank.  Details of the Scheme will be provided to
the Employee in due course. The Company may change this scheme at its discretion
from time to time.

 
6 
Working Hours and Overtime Arrangement

 
6.1 
The Employee's usual working hours will be as follows:

 
Monday to Friday
:
09:00 to 18:00
     
Lunch
:
13:00 to 14:00
     
Saturday
:
09:00 to 13:00

 
 
The Company reserves the right to vary the Employee's working hours from time to
time.

 
6.2 
The Employee will also be required to work such additional hours as may be
necessary for the proper performance of his duties or when the responsibilities
for his position requires him to work beyond normal working hours.  As the
Employee is a management employee, no overtime payment or holiday in lieu will
be granted in respect of any such additional hours worked.

 
7 
Rest Day and Leave Entitlement

 
7.1 
The Company shall grant the Employee the following holidays:

 
 
Sundays are rest days, and the Employee is entitled to gazetted public holidays
in Hong Kong.  Consideration shall be made in regard to the work
responsibilities for the Employee's position if attendance to the Shenzhen
office is required during gazetted public holidays.  If by mutual agreement the
Employee is to work on rest days or public holidays, then he may receive
compensation leave at the Company’s discretion.

 

--------------------------------------------------------------------------------


 
7.2 
The Employee is entitled to 10 working days paid annual leave for every twelve
months of service to be taken at such times mutually agreed between the Company
and the Employee. This is inclusive of statutory annual leave granted under the
Employment Ordinance. Annual leave pay for statutory leave will be calculated in
accordance with the Employment Ordinance, and leave pay for additional annual
leave shall be calculated as the Company shall determine from time to time.
Annual leave must be taken in the relevant year it relates to and may not be
carried over unless written approval is obtained from the Company.

 
8 
Sick Leave Arrangement and Insurance Benefits

 
8.1 
The Employee is entitled to paid sick leave as provided by the Employment
Ordinance, which is at 80% of wages. The Company may, at its discretion, provide
full pay for each day of sickness, which is more generous than that required by
the Employment Ordinance. The Company reserves the right to change its sick
leave policy from time to time. The Employee must provide a medical certificate
from a medical practitioner or registered dentist for each paid sickness day
immediately on return to work.

 
8.2 
The Employee will be covered by the Company’s Medical Insurance Scheme according
to grade level.  Please refer to the prevailing Medical Insurance Scheme for
details.  The Employee's participation in any insurance scheme is subject to the
relevant terms and conditions from time to time and to meeting relevant
eligibility criteria set by the insurance company. The Company reserves the
right to vary the terms of any of the insurance benefits from time to time.

 
9 
Confidentiality

 
9.1 
The Employee agrees that he shall not at any time, either during the continuance
or after the cessation of his employment with the Company use, disclose or
communicate to any person whatsoever any Confidential Information of which he
has or may have become possessed during his employment with the Company or
supply the contact details of any client, customer, supplier or agent of the
Company or any other Group Company to any person except in the proper course of
his employment or as authorised by the Company or a court of competent
jurisdiction.

 
9.2 
“Confidential Information” shall mean confidential information (which may
include commercially sensitive information) important to and relating to the
business of the Company or any other Group Company. Confidential information
includes but is not limited to customer lists, pricing structures, marketing and
sales information, business plans, non-public financial information, designs,
formulae, product plans and any information marked as confidential or which
might reasonably be expected to be regarded as confidential.

 

--------------------------------------------------------------------------------


 
10 
Intellectual Property

 
10.1 
The Employee agrees that all rights, title and interests including Intellectual
Property Rights of whatever nature, whether registered or not, arising out of
any activities conducted by him which relate directly or indirectly to the
business of the Company will belong to and are hereby assigned to the Company.

 
10.2 
“Intellectual Property Rights” include all patents, utility model rights,
trademarks, design rights and the rights to obtain or apply for such rights,
copyrights, know-how or any other intellectual property rights.

 
11 
Staff Rules & Regulations

 
11.1 
The Employee shall abide by the “Staff Rules & Regulations” issued by the
Company as amended from time to time.

 
12 
Transfer or Secondment

 
12.1 
The Company reserves the right to transfer or second the Employee to another
office or location of the Company or any of its Group Companies, joint ventures
or joint ventures projects when and where required.  Transfer or secondment
outside Hong Kong and the People’s Republic of China shall be subject to mutual
agreement.  The Employee shall observe all customs, traditions, rules,
regulations and working hours applicable to the relevant location.

 
13 
Suspension

 
13.1 
The Company may suspend the Employee from his duties on full remuneration and
request that he remain away from any premises of the Company and/or any other
Group Company. He may be required to take annual leave during any period of
suspension.

 
14 
Dismissal

 
14.1 
The Company reserves the right to immediately terminate the employment without
notice or payment in lieu of notice, or at its option on seven days' notice or
payment in lieu, under the following conditions:

 

--------------------------------------------------------------------------------


 
14.1.1 
should the Employee at any time neglect or refuse to perform his duties (other
than by reason of ill health not caused by his own misconduct) as provided for
in this agreement or willfully disobey any lawful and reasonable order given by
the Company, or

 
14.1.2 
should the Employee be guilty of misconduct or negligence in his duties, or

 
14.1.3 
should any medical practitioner certify in writing that the state of the
Employee’s health will not allow him to continue working in his position, or

 
14.1.4 
should the Employee undertake employment for remuneration other than for the
Company or the Group and without permission of the Company, or

 
14.1.5 
should the Employee disclose to any party any commercial or technical matters
pertaining to those current projects the Company is undertaking or those
potential projects the Company is pursuing, or

 
14.1.6 
should the Employee have a bankruptcy order made against him, or

 
14.1.7 
should the Employee be convicted of any criminal offence other than an offence
which, in the reasonable opinion of the Company, does not affect his position as
an employee of the Company, or

 
14.1.8 
should the Employee by his actions or omissions, bring the name or reputation of
the Company and/or any other Group Company into serious disrepute or prejudice
the interests of the business of the Company and/or any other Group Company, or

 
14.1.9 
should the Employee have any regulatory or other licence of approval, or
employment visa refused, suspended, revoked or not renewed (for any reason); or

 
14.1.10 
should the Employee be prohibited by law from being a director.

 
 
On such dismissal the Employee's remuneration, rights, and benefits provided for
under the provisions of this agreement shall cease forthwith, subject to any
requirement of the Employment Ordinance.

 
14.2 
The Company may in accordance with the Employment Ordinance terminate the
Employee's employment summarily without notice or payment in lieu in certain
circumstances including but not limited to misconduct, fraud or dishonesty on
his part.

 
14.3 
During any notice period, the Company may require the Employee to cease to
render all or some of his duties, remain away from any premises of the Company
and/or any other Group Company, and/or take any accrued but untaken annual leave
which is in excess of the statutory minimum due to him.

 

--------------------------------------------------------------------------------


 
14.4 
Upon the termination of the Employee's employment with the Company he shall
immediately return to the Company any property of the Company or any other Group
Company which may be in his possession, custody or control, including but not
limited to documents (and copies, whether in hard copy or electronic form),
equipment and any other materials.

 
15 
Modification of Agreement

 
15.1 
Without prejudice to the generality of the provisions of these clauses, the
Company shall have the right to propose modification to the terms and conditions
defined in this agreement in the event that the Company considers those to be
impractical due to changes in circumstances.  The Employee shall enter into
discussion with the Company on the proposed modifications.  This agreement shall
be altered to take account of modifications mutually agreed between the Company
and the Employee.

 
16 
Conflict of Interest

 
16.1 
During the continuance of this agreement, the Employee shall not without the
prior written consent of the Company, in any capacity, carry on or be engaged,
concerned or interested directly or indirectly (whether alone or on behalf of or
in association with any other person) in any trade, business or occupation
whatsoever other than that of the Company and/or any other Group Company
otherwise than as a holder for personal investment purposes only of any shares
or other capital of any listed company which does not compete with the Company
and/or any other Group Company.

 
16.2 
During the term of his employment, the Employee will not introduce to any other
person, firm, company or organisation, business of any kind with which the
Company and/or any other Group Company is able to deal and he will not have any
outside financial interest in, or derive any financial or other benefit from,
contracts or transactions entered into by the Company and/or any other Group
Company without first disclosing such interest or benefit to the Company and
obtaining its written approval.

 
17 
Restrictions

 
 
The Employee covenants with the Company (for itself and on behalf of each other
Group Company) as follows.

 
17.1 
Non-competition

 

--------------------------------------------------------------------------------


 
 
The Employee shall not during his employment or at any time during the 6 month
period after the date of the termination of his employment, except in the event
of a wrongful termination by the Company, be engaged, concerned or interested,
either directly or indirectly in any capacity (including but not limited to as
principal, agent, advisor, employee, consultant, or officer) in any trade or
business or occupation whatsoever in Hong Kong which would or might reasonably
be considered to compete with the Restricted Business.

 
17.2 
Non-dealing with clients

 
 
The Employee shall not during his employment or at any time during the 6 month
period after the date of termination of his employment, except in the event of a
wrongful termination by the Company, either on his own account or in conjunction
with or on behalf of any other person, have business dealings directly or
indirectly with any person who is a Restricted Client or Prospective Client
provided always that nothing contained in this clause shall be deemed to
prohibit the seeking or doing of business not in direct or indirect competition
with the Restricted Business.

 
17.3 
Non-solicitation of clients

 
 
The Employee shall not during his employment or at any time during the 12 month
period after the date of termination of his employment, except in the event of a
wrongful termination by the Company, either on his own account or in conjunction
with or on behalf of any other person solicit or interfere with or attempt to
solicit or interfere with the Company’s and/or any other Group Company’s
relationship with any Restricted Client or Prospective Client, provided always
that nothing contained in this clause shall be deemed to prohibit the seeking or
doing of business not in direct or indirect competition with the Restricted
Business.

 
17.4 
Non-solicitation of employees

 
 
The Employee shall not during his employment or at any time during the 12 month
period after the date of termination of his employment, except in the event of a
wrongful termination by the Company, either on his own account or in conjunction
with or on behalf of any other person, solicit or entice away or attempt to
solicit or entice away (or assist any other person whether by means of the
supply of names or expressing views on suitability or otherwise howsoever to
solicit or entice away) from the Company and/or any other Group Company, any
individual who is a management and/or senior employee or director or officer of
the Company and/or any other Group Company, whether or not any such person would
commit a breach of contract by reason of his leaving service.

 

--------------------------------------------------------------------------------


 
17.5 
Where the above sub-clauses would apply after the cessation of the Employee’s
employment, the periods of restriction specified in those clauses shall each be
reduced by the duration of any period immediately prior to the date of
termination during which the Company suspends the Employee from performance of
his duties.

 
17.6 
Each of the restrictions in this clause shall be construed as a separate and
independent restriction and if one or more of the restrictions is found to be
void or unenforceable, such void or unenforceable part shall be deemed deleted
and the validity of the remaining restrictions shall not be affected.

 
17.7 
For the purposes of the restrictions in this clause, the following definitions
apply:

 
 
“Prospective Client” means any person (other than a Restricted Client) who, at
any time during the Employee’s employment, or, where the covenant applies after
termination of employment, at any time during the six month period immediately
prior to the date of his termination of employment, was a person (1) from whom
the Company and/or any other Group Company solicited or has solicited business
during the relevant period; (2) to whom the Company and/or any other Group
Company has made a presentation during the relevant period; or (3)for whom the
Company and/or any other Group Company has taken steps in preparing to solicit
business during the relevant period, and with whom during such relevant period
the Employee shall have had business dealings.

 
 
“Restricted Business” means any of the businesses of the Company and/or any
other Group Company in which the Employee was involved with during his
employment (or where the restriction is being enforced after cessation of his
employment, in the six months prior to such cessation).

 
 
“Restricted Client” means any person who, at any time during the Employee's
employment or, where the covenant applies after termination of employment, at
any time during the six month period immediately prior to the date of his
termination of employment, was a client or customer of the Company and/or any
other Group Company and with whom during such period the Employee shall have had
business dealings.

 
18 
Equal opportunities

 
18.1 
The Company is an equal opportunities employer and the Employee is required to
refrain from any discrimination, harassment or vilification which is prohibited
by local laws.  The Employee is required to comply with any equal opportunities
policy implemented by the Company from time to time.

 
19 
Data and information

 

--------------------------------------------------------------------------------


 
19.1 
The company may from time to time request the Employee to provide the Company
with copies of the following documents:

 
· 
Curriculum vitae

· 
Passport

· 
Certificates of qualification.



19.2 
The Employee consents to the Company and any other Group Company holding and
processing the data it collects in relation to him in the course of his
employment, for the purposes of the Company's administration and management of
its employees and its business and for compliance with applicable procedures,
laws and regulations and to the transfer, storage and processing of such data in
and outside Hong Kong.  The Employee may request access to and correction of his
personal data by contacting the Human Resources Department.

 
20 
Governing law and jurisdiction

 
20.1 
The Employee's terms and conditions of employment shall be governed by, and
construed in accordance with, the laws of Hong Kong.

 
20.2 
The Company and the Employee agree to submit to the exclusive jurisdiction of
the Hong Kong courts and labour tribunal in respect of any dispute arising under
the Employee's employment with the Company.

 
21 
General

 
21.1 
This letter and any documents referred to constitute the entire agreement
between the Company and the Employee, and shall be in substitution for any
subsisting agreement or contract made by the Company and the Employee in
relation to the Employee's employment.

 
21.2 
Where there is any inconsistency between this letter and any of the documents
referred to, this letter will prevail.

 
21.3 
“Group Company” means the Company and from time to time any holding company of
the Company and any company of which the Company, any such holding company, or
any subsidiary of the Company or such holding company, holds or controls more
than 20% in the nominal value of the shares in issue carrying voting rights.
“Holding company” and “subsidiary” shall have the meanings given to them in the
Companies Ordinance. “Group” shall be interpreted accordingly.

 

--------------------------------------------------------------------------------




IN WITNESS TO THEIR AGREEMENT HERETO, both parties assign their respective
signatures as follows:


For and on behalf of
China Architectural Engineering Inc. and each other Group
Company                                                                                                                                
 
 
/s/  Ken Y. Luo    
Ken Y. Luo
Chairman
 
 
Date:  30 March 2009
 
 
Mr. Li Chengcheng
 
/s/  Mr. Li Chengcheng    
Passport No. G21075206
 
 
 
 
Date:  30 March 2009




--------------------------------------------------------------------------------

